 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with a certain cellular telephone
assigned call number 720-290-0895 (“the SUBJECT
PHONE”)

 

Case No. 29-UJ- 17

ae ee ae

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
C} contraband, fruits of crime, or other items illegally possessed;
C) property designed for use, intended for use, or used in committing a crime;
C] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. §§ 2113(a) and (d), 924(c), and (2)

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   

nt s signature

FBI Special Agent Mary Davidson
Printed Name and Title

Sworn to before me and signed in my presence: i} Wea Jt
Date: We / 0Lv E é
fof

Judge's signature

 

City and State: Milwati Se. Pi eoHy,00019-WED Filed 02/18/ “Hon @bhe wali? puAGUMeRES Magistrate Judge

Printed Name and Title

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Mary Davidson, being first duly sworn on oath, on information and belief state:
I. INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE:

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain cellular telephone assigned call number 720-290-0895 (“the
SUBJECT PHONE”) that is stored at premises controlled by Sprint, a wireless telephone service
provider headquartered at 6480 Sprint Parkway, in Overland Park, Kansas, 66251. The
information to be searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A)
to require Sprint to disclose to the government copies of the information further described in
Section I of Attachment B. Upon receipt of the information described in Section I of Attachment
B, government-authorized persons will review the information to locate items described in Section
II of Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been
since May 2019. Since October 2019, I have been assigned to FBI’s Milwaukee Area Violent
Crimes Task Force, a multi-jurisdictional law enforcement entity charged with investigating
violations of federal law, including bank robberies, commercial robberies and other violent crime
matters, defined under Title 18 of the United States Code. I have been trained in a variety of
investigative and legal matters, including the topics of Fourth Amendment searches, the drafting
of search warrant affidavits, and probable cause. I have assisted in criminal investigations,
participating in surveillance, interviews, and debriefs of arrested subjects. As a result of this
training and investigative experience, I have learned how and why violent actors typically conduct

various aspects of their criminal activities.

Case 2:20-mj-00019-WED Filed 02/18/20 Page 2 of16 Document 1
 

3. Based on the facts set forth in this affidavit, there is probable cause that Jeffrey
Benson, Edward Beard, and Albert Conley were involved in the armed bank robbery at Prime
Financial Credit Union, 1923 West Oklahoma Avenue, in Milwaukee, Wisconsin on September
13, 2019, in violation of Title 18, United States Code, Sections 2113(a) and (d), 924(c), and 2.
There is also probable cause to search the information described in Attachment A for evidence of
these crimes as further described in Attachment B.

4, This affidavit is based upon my training and experience, my personal knowledge
and information reported to me by other federal, state, and local law enforcement officers during
the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit
is also based upon police reports, surveillance videos, physical surveillance, and witness
statements that J consider to be reliable as set forth herein.

5. Because this affidavit is submitted for the limited purpose of a obtaining a search
warrant, I have not included each and every fact known to me concerning this investigation.

I. PROBABLE CAUSE

6. On September 13, 2019, two male subjects committed an armed robbery of Prime
Financial Credit Union, a federally insured financial institution located at 1923 West Oklahoma
Avenue, in Milwaukee, Wisconsin. The subjects entered the credit union at approximately 11:19
a.m. Subject #1 brandished two semi-automatic handguns, one in each hand, and ordered
customers and employees to the floor. Subject #2 climbed over the teller counter and obtained cash
from three teller drawers. The subjects then exited the credit union with approximately $16,112
in U.S. currency.

7, Subject #1 was described as a black male with a slender build. The subject was

wearing a dark knit hat, dark sunglasses, white mask, dark navy jacket, white latex gloves, grey

2
Case 2:20-mj-00019-WED Filed 02/18/20 Page 3 of16 Document 1
 

 

sweatpants, and grey Vans shoes. Subject #1 brandished an all-black semi-automatic handgun and
a silver-over-black semi-automatic handgun.

8. Subject #2 was described as a black male with a heavy build. The subject was
wearing a red True Religion “puffer’-style winter coat with the hood up and horseshoe logo on the
left breast, white mask, dark pants, black shoes, and blue latex gloves.

9. The credit union surveillance footage captured the activity described above. In
addition, the footage shows a black Chevrolet Trailblazer travel through the alley adjacent to the
credit union in a northbound direction. The Trailblazer backed into a parking space along the alley.
Both subjects emerged from the area where the car parked and walked to the credit union.

10. _—_ Investigators obtained nearby surveillance footage from 3130 South 20th Street, an
apartment building next to the Prime Financial Credit Union. The video shows the alley adjacent
to the credit union. In the minutes prior to the robbery, the video showed a black Chevrolet
Trailblazer (hereinafter “Trailblazer”) traveling northbound in the alley from Euclid Avenue,
headed in the direction of the credit union. The Trailblazer had a luggage rack and no front plate.

11. ‘Investigators obtained video from Milwaukee County Transit System (MCTS)
buses traveling in the 3100 block of South 20th Street and 1900 block of West Oklahoma Avenue
just before and during the robbery. The footage shows the same Trailblazer, with a luggage rack
and all other distinct features, going south past the credit union at least twice, essentially looping
around the credit union prior to the robbery. During one such loop, the Trailblazer was seen
traveling with a tan Chevrolet Malibu (hereinafter “Malibu’’) and light blue or green Toyota Prius
(hereinafter ‘“‘Prius”) prior to the robbery. The group of vehicles passed the credit union from

multiple directions and were seen traveling together on multiple surveillance cameras. Based upon

3
Case 2:20-mj-00019-WED Filed 02/18/20 Page 4of16 Document 1
 

 

my training and experience, the occupants of the three vehicles were casing the credit union prior
to the robbery.

12. At 11:08 a.m., the vehicles are observed on video from MCTS bus number 5175.
The Malibu is observed with Wisconsin vehicle registration plate AGB3884 affixed to the front
and rear of the vehicle. The Prius is observed with Illinois vehicle registration plate X291694
affixed to the front and rear of the vehicle. The Trailblazer is observed with Wisconsin vehicle
registration plate AFF1865 affixed to the rear of the vehicle. At the time the Prius passed bus
number 5175, the driver of the vehicle is wearing a red puffer-style jacket, consistent with the
jacket worn by Subject #2 in the robbery.

13. In the minutes prior to the robbery, the credit union surveillance video captured the
Trailblazer (headed south) crossing the intersection of South 20 Street and West Oklahoma
avenue after bus number 5188 crosses the intersection. A vehicle traveling in front of the
Trailblazer, and similar in appearance to the Malibu, turned left onto West Oklahoma Avenue
(headed east). At 11:17 am., the Trailblazer is observed on video from bus number 5188, but
there was no longer a license plate affixed to the rear of the vehicle. At that time, the Trailblazer
was again headed in a southbound direction and made a left turn (headed east) onto Euclid Avenue.
The Trailblazer then turned left (northbound) into the alley that runs adjacent to the credit union.
At the time the Trailblazer passed bus number 5188, the front passenger window was partially
down, and the footage shows a black male passenger sitting in the front passenger seat. Based on
my training and experience, the driver of the Malibu was conducting surveillance of the Credit

Union during the robbery.

4
Case 2:20-mj-00019-WED Filed 02/18/20 Page 5of16 Document 1
 

14. Illinois vehicle registration X291694 listed to a green 2014 Toyota Prius. The Prius
was reported stolen from 603 Vel R. Phillips Avenue, in Milwaukee, on September 13, 2019, at
approximately 8:25 a.m. The Prius was recovered on September 25, 2019.

15. Wisconsin vehicle registration plate AGB3884 listed to a brown 2020 Chevrolet
Malibu. The registered owner of the vehicle was EAN Holdings, LLC, doing business as
Enterprise Rent-a-Car. Records obtained from Enterprise Rent-a-Car show that Albert Conley
(XX/XX/1967) rented the Malibu at 10:11 p.m. on September 12, 2019. The Malibu was returned
to Enterprise on September 13, 2019 prior to 10:00 p.m. The Malibu was rented from and returned
to the Enterprise Rent-a-Car location at the Milwaukee Airport. Conley provided cellular
telephone number 816-605-0619 and landline telephone 816-229-0976 when he rented the vehicle.

16. | Wisconsin vehicle registration plate AFF1865 listed to a black 2007 Chevrolet
Trailblazer. The registered owner of the vehicle was Jeffrey Benson. Benson’s cellular telephone
is listed as 414-856-6621 with Wisconsin Department of Corrections, Probation and Parole. On
September 25, 2019, investigators observed Benson driving the Trailblazer. While under
surveillance, he drove the car to 4556 North 71% Street, Milwaukee, and entered the residence.
Law enforcement officers observed Benson at that residence on several other occasions as well.

17. Investigators obtained a search warrant for the historical cellular tower location
data associated with telephone number 414-856-6621, which was determined to be Jeffrey
Benson’s telephone number. On the date of the robbery, the telephone connected with towers that
served an area near 4556 North 71st Street from 2:31 a.m. to 7:58 a.m. At 10:50 a.m., the telephone
connected with a tower located at 1568 West Pierce Street, Milwaukee, WI, which is
approximately 2.7 miles from the victim credit union. Prior to the robbery, at 11:09 a.m., the

telephone connected with a tower that serves an area including the credit union. The robbery

5
Case 2:20-mj-00019-WED Filed 02/18/20 Page 6of16 Document 1
 

occurred at approximately 11:19 am. After the robbery, at 11:25 a.m., the phone connected with
a tower located approximately 1.5 miles from the credit union at 3003 West Cleveland Avenue.
At 11:47 a.m., the phone again connected with a tower serving the area of 4556 North 71st Street.

18. On October 13, 2019, Benson was observed driving the Trailblazer. Law
enforcement officers followed Benson south to the border of Wisconsin and IJlinois. Based upon
information collected from a GPS tracking device, observations of law enforcement officers, and
lease documents, Benson moved to Georgia. Edward Beard (XX/XX/1961) and other associates
of Jeffrey Benson assisted him in loading his belongings into vehicles and driving to Georgia.

19. A federal grand jury returned a one-count indictment against Jeffrey Benson
charging him with the Prime Financial Credit Union robbery on September 13, 2019, in United
States v. Benson, Case No. 19-CR-243 (JPS). Benson was arrested pursuant to a federal arrest
warrant on December 4, 2019, in Conyers, Georgia. Soon after Benson’s arrest, law enforcement
located the Trailblazer in Conyers, Georgia at Bama Boys Towing. Rockdale County Sheriff
reports noted that the Trailblazer was discovered abandoned after crashing into a fence on October
23, 2019. On October 24, 2019, Benson signed the title to the Trailblazer over to Bama Boys
Towing.

20. A search warrant was conducted on Benson’s residence in Georgia, including
forensic downloads of his cellular telephone, with telephone number 414-856-6621, and Virginia
Jones cellular telephone, with telephone number 720-290-0895.

21. A review of Virginia Jones cellular telephone included a text conversation with a
contact named, “Puna Simmons” on September 13, 2019. The conversation relates to Jones’ need
for a notary public. At 11:11 a.m., the conversation ends with Jones stating, “I will head over”

and an affirmative response. An image of a notarized document is captured on Jones’ cellular

6
Case 2:20-mj-00019-WED Filed 02/18/20 Page 7 of 16 Document 1
 

telephone at 11:57 a.m. on September 13, 2019. Location data captured with the image indicate
the picture was taken near the 4700 block of North 35" Street in Milwaukee, Wisconsin. The
picture was taken approximately 2.6 miles from Benson’s residence.

22. On January 24, 2020, Benson was interviewed by law enforcement under a federal
proffer agreement. During the interview, Benson identified Edward Beard as Subject #1 in the
Prime Financial Credit Union robbery. Benson has known Beard since childhood and knew him
to be a bank robber. Benson regularly spent time with Beard and knew him to frequently carry an
all-black possibly 9mm handgun, which Benson identified as consistent with the handgun in
Subject #1’s right hand during the robbery. During law enforcement surveillance efforts, law
enforcement officers observed Benson with Beard on multiple occasions.

23. During the interview with Benson on January 24, 2020, Benson provided the
following information regarding the September 13, 2019 robbery of the Credit Union:

a. Benson drove in the area of the Credit Union with Beard earlier that morning. The
two traveled in a white Mercedes Benz (hereinafter “Mercedes”) registered to
Benson’s girlfriend, Virginia Jones. They conducted a surveillance route of the
credit union while following a gold-colored sedan, which Benson later identified as
the Malibu in the aforementioned bus footage. The vehicles stopped on two
occasions along the route. Albert Conley (DOB XX/XX/1967), an associate of
Beard, was driving the gold sedan and spoke with Beard at each stop. During the
drive, Beard pointed out to Benson an unoccupied, parked blue car, which Benson
later identified as the Prius in the aforementioned bus footage.

b. Benson and Beard drove back to Benson’s residence. Beard asked to borrow the

Trailblazer. Benson understood Beard would be using the vehicle as a secondary

7
Case 2:20-mj-00019-WED Filed 02/18/20 Page 8 of 16 Document 1
 

getaway car. Beard left in the Trailblazer. Benson drove to the area of the Credit
Union a short time later in the Mercedes via 27" Street and parked near West
Kinnickinnic River Parkway and South 22™ Street when he saw the Trailblazer.

c. The Trailblazer was parked, with no rear registration plate, in line with the Malibu
and Prius on West Kinnickinnic River Parkway, approximately half a mile from the
Credit Union. Beard, Conley, and an unidentified individual were standing near
the vehicles. Beard was wearing clothing consistent with Subject #1 and entered
the driver seat of the Trailblazer. Albert Conley, dressed in a flannel shirt and
khakis, entered the passenger seat of the Trailblazer. The unidentified individual
was wearing a sweater and donned a jacket consistent with the jacket worn by
Subject #2, and entered the rear passenger area of the Trailblazer.

d. The Trailblazer drove away in the direction of the Credit Union and returned
approximately five to six minutes later. The Trailblazer made a U-turn and again
parked in line with the Malibu and Prius. The three occupants of the vehicle exited
with two white bags. The rear registration plate was replaced on the Trailblazer and
all three men drove away in the three cars north on South 20" Street.

e. After the three vehicles left, Benson left in the Mercedes via South 27" Street and
returned to his residence. Jones then took the Mercedes to have a leasing document
notarized, while Benson remained at the residence.

f. Benson reported that a couple days after the robbery, Beard gave him $1,000 for
using Benson’s Trailblazer. Benson reported that soon thereafter he gave
approximately $600 of this money to Jones for his portion of the payment for their

new apartment in Georgia.

8
Case 2:20-mj-00019-WED Filed 02/18/20 Page 9of16 Document 1
 

24. Jones reported that on or around September 13, 2019, Benson gave her $840 in
cash, which she accepted as his portion of the payment for their new apartment in Georgia. Text
messages on Jones’ phone reflect that she contacted her brother the afternoon of September 13,
2019, to arrange for him to deposit cash for her and then transmit those funds to her via ApplePay.
Bank records reflect that Jones’s account received a transfer through ApplePay of approximately
$840 on Monday, September 16, 2019.

25. Analysis of Benson’s cellular telephone call detail records reflected frequent
contact with cellular telephone number 720-290-0895. Virginia Jones is the listed subscriber of
the cellular telephone number.

26. On January 28, 2020, the Honorable Magistrate Judge Nancy Joseph signed a
search warrant for historical cell site records for telephone number 720-290-0895. On or about
February 1, 2020, law enforcement obtained those records from Sprint. Law enforcement has
reviewed those records and a Special Agent from the FBI’s Cellular Analysis Survey Team
(CAST) believes that obtaining Per Call Measurement Data (PCMD) from Sprint will better
ascertain the location of the phone on September 13, 2019.

27. I submit that there is probable cause to believe that the records identified in
Attachment B, which correspond to telephone number 720-290-0895, are likely to constitute
evidence of the above described credit union robbery on September 13, 2019, insofar as they will
show the phone’s whereabouts prior to, during, and after the robbery and the phone’s location
when Benson is in telephone contact with Virginia Jones during the time period surrounding the
robbery. Moreover, these records will either corroborate Benson’s information or dispute his

information regarding his travel in Virginia Jones’s Mercedes Benz. According to law

9
Case 2:20-mj-00019-WED Filed 02/18/20 Page 10o0f16 Document 1
enforcement databases, Sprint was the Provider for this telephone number during the time period
at issue.

28. In my training and experience, I have learned that Sprint is a company that provides
cellular telephone access to the general public. I also know that providers of cellular telephone
service have technical capabilities that allow them to collect and generate information about the
locations of the cellular telephones to which they provide service, including cell-site data, also
known as “tower/face information” or “cell tower/sector records.” Cell-site data identifies the
“cell towers” (i.¢., antenna towers covering specific geographic areas) that received a radio signal
from the cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the
telephone connected. These towers are often a half-mile or more apart, even in urban areas, and
can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless device
does not necessarily serve every call made to or from that device. Accordingly, cell-site data
provides an approximate location of the cellular telephone but is typically less precise than other
types of location information, such as E-911 Phase II data or Global Positioning Device (“GPS”)
data.

29. Based on my training and experience, I know that Sprint can collect cell-site data
about the SUBJECT PHONE. I also know that wireless providers such as Sprint typically collect
and retain cell-site data pertaining to cellular phones to which they provide service in their normal
course of business in order to use this information for various business-related purposes.

30. Based on my training and experience, I know that wireless providers such as Sprint
typically collect and retain information about their subscribers in their normal course of business.
This information can include basic personal information about the subscriber, such as name and

address, and the method(s) of payment (such as credit card account number) provided by the

10
Case 2:20-mj-00019-WED Filed 02/18/20 Page 11o0f16 Document 1
 

 

subscriber to pay for wireless telephone service. I also know that wireless providers such as Sprint
typically collect and retain information about their subscribers’ use of the wireless service, such
as records about calls or other communications sent or received by a particular phone and other
transactional records, in their normal course of business. In my training and experience, this
information may constitute evidence of the crimes under investigation because the information can
be used to identify the SUBJECT PHONE’s user or users.

AUTHORIZATION REQUEST

31. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

32. I further request that the Court direct Sprint to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control. Because the warrant will be served on Sprint, who will then compile the requested records
at a time convenient to it, reasonable cause exists to permit the execution of the requested warrant

at any time in the day or night.

11
Case 2:20-mj-00019-WED Filed 02/18/20 Page 12 0f16 Document 1
 

ATTACHMENT A
Property to Be Searched
This warrant applies to records and information associated with the cellular telephone
assigned call number 720-290-0895, (“the Account”), that are stored at premises controlled by

Sprint (“the Provider”), headquartered at 6480 Sprint Parkway, in Overland Park, Kansas, 66251.

12
Case 2:20-mj-00019-WED Filed 02/18/20 Page 13 0f16 Document 1
 

ATTACHMENT B

Particular Things to be Seized

I Information To Be Disclosed by the Provider

For the time period September 12, 2019, through and including September 14, 2019, the provider

is required to disclose the following records and other information, if available, to the United

States for all Accounts listed Attachment A:

A. Subscriber Information and Call Detail Records: The following information

about the customers or subscribers of the Account listed Attachment A:

1.

2.

Subscriber/customer names (including user names and screen names);
Subscriber/customer addresses (including mailing addresses, residential
addresses, business addresses, and e-mail addresses);

Local and long distance call detail and tolls records for the Account;
Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP’’) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;
Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier “CMEID”), Mobile Identification Numbers
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”), International
Mobile Subscriber Identifiers (“IMSI”), or International Mobile

Equipment Identities (“IMEI”);

13

Case 2:20-mj-00019-WED Filed 02/18/20 Page 140f16 Document 1
 

7. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

8. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

B. Cell-Site/Tower Records; All records and other information (not including the
contents of communications) relating to wire and electronic communications sent
or received by each Account listed Attachment A, including:

1. Records of user activity for each connection made to or from the Account,
including log files; text messaging logs; the date, time, length, and method
of connections; data transfer volume; user names; and source and
destination Internet Protocol addresses;

2. Information about each communication sent or received by the Account,
including the date and time of the communication, the method of
communication, and the source and destination of the communication (such
as the source and destination telephone numbers, email addresses, and IP
addresses); and

3. All data regarding the cell tower and antenna face (also known as “sectors”’)
through which the communications were sent and received;

4, All historical GPS or other precision location information associated with
each Account listed in Attachment A, including Per Call Measurement Data
(PCMD), Range to Tower/Real-Time Tool (RTT) data, NELOS records,

and Timing Advance Data (TrueCall).

14
Case 2:20-mj-00019-WED Filed 02/18/20 Page 15 o0f16 Document 1
 

 

e Per Call Measurement Data (PCMD) records for time period: 9/12/2019
— 9/14/2019.
II. Information to be Seized by the Government
All information described above in Section I that constitutes evidence of Hobbs Act
robbery or conspiracy (18 U.S.C. § 1951); and use of a firearm in relation to a crime of violence

(18 U.S.C. § 924(c)).

15
Case 2:20-mj-00019-WED Filed 02/18/20 Page 16 of16 Document 1
